EHRLICH, C. J.
The action is to recover damages for injuries sustained by the plaintiff in consequence of the negligence of the defendant. The proofs were sufficient to require the trial judge to submit the questions of negligence and contributory negligence to the jury. He did so submit them as favorably to the defendant as the facts warranted, and the jury rendered a verdict for the plaintiff in the sum of $150. On the coming in of the verdict, defendant’s counsel moved for a new trial, on the ground that the verdict was contrary to law and the evidence; but no order was entered on the denial of the motion. So that we are called upon to review only the questions of law presented by the record. Peil v. Reinhart, 127 N. Y. 381, 385, 27 N. E. 1077; Wright v. Hunter, 46 N. Y. 409.
We find no error .of law, and it follows that the judgment appealed from must be affirmed, with costs. All concur. r